Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-2, 4-9, 11-12 and 14-19 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a random access method. The method comprises: after a UE sends a first message, detecting a scheduling instruction of a second message in a first window, wherein the second message comprises at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information and second indication information; the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message. 
Prior arts were found for the independent claims as follows:
Qi Xiong et al. (US 2020/0245361 A1)
Anil Agiwal et al. (US 2018/0220288 A1)
 	Xiong discloses a method and equipment for transmitting and receiving uplink data, which can improve the data transmission and reception performances.
 	Agiwal discloses a method and an apparatus for transmitting and receiving system information (SI).
	Applicant uniquely claimed the below distinct features in independent claims 1, 8, 11 and 18 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A random access method, the method comprising: 
detecting a scheduling instruction of a second message in a first window after a user equipment (UE) sends a first message; 
the second message comprising at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message; 
the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises at least one of the following: 
a first media access control control element (CE), wherein the first MAC CE carries the first conflict resolution identifier, and the first conflict resolution identifier is a cell radio network temporary identifier (C-RNTI); 
a second MAC CE, wherein the second MAC CE carries the second conflict resolution identifier; 
a third MAC CE, wherein the third MAC CE carries a random access response (RAR), and the RAR is used to indicate that the two-step random access process returns to the four-step random access process; 
the MAC PDU comprises a plurality of first MAC sub-PDUs, which comprise a first sub-header and a target MAC CE, the first sub-header carries third indication information, and the third indication information is used to indicate a type of the target MAC CE.
 	Claim 8:
 	A random access method, the method comprising: 
a network device receives a first message transmitted by a user equipment (UE), and transmits a scheduling instruction of a second message in a first window; 
wherein the second message comprises at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE, the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message; 
the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises at least one of the following: 
a first media access control control element (CE), wherein the first MAC CE carries the first conflict resolution identifier, and the first conflict resolution identifier is a cell radio network temporary identifier (C-RNTI); 
a second MAC CE, wherein the second MAC CE carries the second conflict resolution identifier;
a third MAC CE, wherein the third MAC CE carries a random access response (RAR), and the RAR is used to indicate that the two-step random access process returns to the four-step random access process; 
the MAC PDU comprises a plurality of first MAC sub-PDUs, which comprise a first sub-header and a target MAC CE, the first sub-header carries third indication information, and the third indication information is used to indicate a type of the target MAC CE.
	Claim 11:
A random access device, which is applied to a user equipment (UE), and the device comprising: 
a transmitter, configured to transmit a first message; 
a receiver, configured to detect a scheduling instruction of a second message in a first window; 
wherein the second message comprises at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the UE retransmits the first message; 
the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises at least one of the following: 
a first media access control control element (CE), wherein the first MAC CE carries the first conflict resolution identifier, and the first conflict resolution identifier is a cell radio network temporary identifier (C-RNTI); 
a second MAC CE, wherein the second MAC CE carries the second conflict resolution identifier; 
a third MAC CE, wherein the third MAC CE carries a random access response (RAR), and the RAR is used to indicate that the two-step random access process returns to the four-step random access process; 
the MAC PDU comprises a plurality of first MAC sub-PDUs, which comprise a first sub-header and a target MAC CE, the first sub-header carries third indication information, and the third indication information is used to indicate a type of the target MAC CE.	
Claim 18:
 	A random access device, which is applied to a network device, the device comprising: 
a receiver, configured to receive a first message sent by a user equipment (UE); 
a transmitter, configured to transmit a scheduling instruction of a second message in a first window; 
wherein the second message comprises at least one of the following: a first conflict resolution identifier, a second conflict resolution identifier, first indication information, and second indication information, wherein the first conflict resolution identifier is used for conflict resolution of a connected UE; the second conflict resolution identifier is used for conflict resolution of an idle UE, an inactive UE, or the connected UE; the first indication information is used for indicating that a two-step random access process returns to a four-step random access process; and the second indication information is used for indicating a random backoff value when the U E retransmits the first message; 
the second message comprises a media access control (MAC) protocol data unit (PDU), and the MAC PDU comprises at least one of the following: 
a first media access control control element (CE), wherein the first MAC CE carries the first conflict resolution identifier, and the first conflict resolution identifier is a cell radio network temporary identifier (C-RNTI); 
a second MAC CE, wherein the second MAC CE carries the second conflict resolution identifier; 
a third MAC CE, wherein the third MAC CE carries a random access response (RAR), and the RAR is used to indicate that the two-step random access process returns to the four-step random access process; 
the MAC PDU comprises a plurality of first MAC sub-PDUs, which comprise a first sub-header and a target MAC CE, the first sub-header carries third indication information, and the third indication information is used to indicate a type of the target MAC CE.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412